Citation Nr: 0800731	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  06-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with disc bulge (claimed as bulging disc).

2.  Entitlement to a separate rating for bowel and bladder 
impairment due to the service-connected lumbar spine 
disability.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU rating)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], and [redacted]



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 until 
August 1984 and subsequent reserve service.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a March 2005 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

The evidence of record, including the veteran's hearing 
testimony, indicates that the veteran contends that she has 
bladder and bowel impairment secondary to her service-
connected lumbar spine disability.  The Board notes that a 
decision regarding the veteran's claim for a rating increase 
for the lumbar spine shall be made with the exception of any 
related disability manifested by bladder and bowel 
impairment.  That aspect of the claim will be addressed in 
the REMAND portion of the decision.    

The Board also observes that since filing this appeal, the 
veteran has also made an additional claim for compensation 
based on individual unemployability, in her March 2006 VA 
Form 21-4138.  She specifically states that her service-
connected back disability prevents her from being employed.  
This aspect of her claim for an increase is addressed in the 
Remand section.

Additionally, the Board notes that the appellant in a VA Form 
21-4138 dated in September 2006, claimed that her March 2006 
VA Form 21-4138 was meant to appeal all the issues denied in 
her March 2005 rating decision; however, the March 2006 form 
did not provide a notice of disagreement for any issues other 
than the percentage of disability allotted her for her 
service-connected lumbar spine disability.  Therefore, the 
March 2005 rating decision is a final decision in connection 
to her other claims.  38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1103.  The appellant's contention regarding those claims 
should be treated as claims to reopen that require new and 
material evidence.  These matters are not before the Board 
since they have not been prepared for appellate review. 
Accordingly, these matters are REFERRED to the RO for 
appropriate actions.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine, 
with disc bulge, is not manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or favorable ankylosis.  
There is also no objective neurological impairment associated 
with the service-connected back disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of a 20 percent 
disability evaluation for degenerative disc disease of the 
lumbar spine, with disc bulge, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April, June, October and December of 
2004, that fully addressed all four notice elements and was 
sent prior to the initial AOJ decision in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and social security records.  The veteran 
submitted statements and private treatment records, and was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in September 
2004 and July 2006.  Significantly, neither the appellant nor 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

The veteran essentially contends that the 20 percent 
disability evaluation granted does not sufficient represent 
the degree of her disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).   

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation 
can be assigned under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Diagnostic 
Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation, which would be the next 
applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a. 

The veteran was provided a VA examination in September 2004.  
The veteran reported incapacitating episodes about every 
three weeks.  The examiner found some tenderness over the 
lumbar spine.  The veteran could forward flex to 95 degrees, 
backward extend to 30 degrees, laterally flex to 30 degrees 
bilaterally, and rotate 25 degrees.  The veteran was limited 
by pain.  The examiner found no neurologic deficit.  The 
veteran was diagnosed with degenerative disc disease of the 
lumbar spine with disc bulge, but no herniation and 
exaggerated lumbar lordosis.  The examiner also found 
additional limitation with repetitive use and during 
flareups.  No muscle spasm was detected.

Another VA examination was provided to the veteran in July 
2006.  She reported rather severe low back pain, but reported 
not having any incapacitating episodes in the last year where 
the doctor ordered her to bed.  She also reported that she 
cannot vacuum or lift over five pounds, and has trouble with 
prolonged walking and bending.  The examiner found tenderness 
over her lumbar spine and no paraspinous muscle spasm.  The 
veteran had pain on forward flexion at 80 degrees, backward 
extension was limited to 15 degrees, lateral flexion was 
limited to 15 degrees to the left and 20 degrees to the 
right, and rotation was 25 degrees bilaterally.  With 
repetition there was no additional loss in range of motion 
due to pain, fatigue, weakness, or incoordination.  The 
examiner diagnosed bilateral L5 spondylolysis without 
spondylolisthesis.  A small single protrusion at L4-L5 was 
found, but no focal herniation or canal stenosis.  The 
veteran's gait was normal.  The spine was quite painful on 
motion with tenderness, but with no weakness or spasms.  
There was no neurological deficit.  

The medical evidence of record does not show that the 
veteran's service-connected back symptoms meet the criteria 
for the next higher 40 percent rating.  The evidence shows 
that forward flexion of the thoracolumbar spine was found to 
be greater than 30 degrees and favorable ankylosis of the 
entire thoracolumbar spine was not noted.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 20 percent 
disability evaluation.  In this regard, the 2004 VA 
examination report shows that her range of motion findings 
was limited due to pain.  Therefore, even considering pain, 
the veteran does not meet the criteria for the next higher 
rating of 40 percent.  Additionally, the July 2006 VA 
examination report noted no additional loss in range of 
motion due to pain, fatigue, weakness, or incoordination with 
repetition.  The veteran's functional impairment as a result 
of flareups of symptomatology does not warrant a greater 
disability evaluation than granted by the RO. 

The Board must evaluate any associated objective neurological 
abnormalities separately under an appropriate diagnostic 
code.  In this case, a right sciatic nerve condition was 
denied in a March 2005 rating decision.  The veteran has also 
reported bladder and bowel impairment, which will be 
addressed in the Remand section of this decision. 

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 40 
percent rating evaluation would require incapacitating 
episodes of a total duration of at least four weeks but less 
than six weeks during the past 12 months, with an 
"incapacitating episode" defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician. 38 C.F.R. § 4.71a (2007).

In the April 2006 VA examination, the veteran reported having 
no doctor-ordered periods of bed rest during the past year.  
No evidence shows that the veteran had incapacitating 
episodes prescribed by a physician or as part of a 
physician's treatment for her service-connected back 
disability.  There is also no evidence that the veteran was 
ever hospitalized for her disability.  The physician-
prescribed bed rest and treatment is the defining criteria 
for a rating increase for intervertebral disc syndrome. 
Therefore, a rating of 40 percent is not warranted for 
intervertebral disc syndrome based on the number of 
incapacitating episodes.

There is also no evidence that warrants referral of the 
veteran's claim for extraschedular consideration.  There is 
no evidence of frequent periods of hospitalization or any 
other factor that would render inappropriate the application 
of regular rating standards with regard to the veteran's back 
disability.  Treatment has been very limited; the veteran is 
not shown to have been hospitalized due to her service-
connected lumbar disability.  Accordingly, the claim will not 
be referred for extraschedular consideration. See 38 C.F.R. § 
3.321(b)(1) (2007).

The Board has taken into consideration VA outpatient 
treatment records, as well as, reports associated with the 
veteran's claim with the SSA.  While these records show 
complaints of back pain, none of the records show that she 
meets the criteria for the next higher rating of 40 percent.

For the entire appeal period, the evidence does not support a 
higher rating.  The Board finds that the preponderance of the 
evidence of record is against the claim.  Consequently, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  Therefore, a grant of a 
disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine with disc bulge (claimed as 
bulging disc) is denied.


ORDER

A disability rating in excess of 20 percent for degenerative 
disc disease of the lumbar spine with disc bulge (claimed as 
bulging disc) is denied.


REMAND

The veteran claims that she has bladder and bowel impairment 
due to her service-connected lumbar spine disability.  In an 
August 2004 VA outpatient treatment record, the veteran 
reported bowel and bladder dysfunction.  She also reported 
urinary and stool incontinence in a September 2004 VA 
outpatient treatment record.  However, in her July 2006 VA 
examination, no bladder or bowel dysfunction was reported.  A 
November 2007 private medical record indicates that the 
veteran is receiving treatment for bladder incontinence that 
has gotten worse over the past few years, and that it was 
possible that the bladder problems were connected to the 
veteran's degenerative disc disease. 

Since the veteran has a history of seeking treatment for her 
bowel and bladder and her private doctor has indicated that 
her bladder problems may be connected to her degenerative 
disc disease, VA has a duty to assist the veteran.  In the 
instant case, a VA examination is necessary to determine 
whether any currently diagnosed bladder or bowel dysfunction 
is causally or etiologically related to the veteran's 
service-connected lumbar spine disability.  

Additionally, the veteran claims that her service-connected 
back disability prevents her from being able to engage in 
substantial employment.  As the veteran is assumed to claim 
the highest rating available, this issue needs to be 
adjudicated by the agency of original jurisdiction in the 
first instance to prevent any prejudice to the veteran.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should also provide any 
necessary notice for the proper 
adjudication of the veteran's bladder 
and bowel claims.

2.  The veteran should be afforded an 
examination to determine the nature and 
etiology of any bowel and bladder 
dysfunction by an appropriate 
physician.  The claims file must be 
made available to and reviewed by the 
physician.  The physician should 
specifically list all disorders of the 
bowel and bladder and state whether 
they are attributed to the service-
connected back disability.  A clear 
rationale for all opinions is 
necessary, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 

3.  When the development requested has 
been completed, the claim for a 
separate rating for bowel and bladder 
problems and the claim for a TDIU 
rating should adjudicated by the 
RO/AMC.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished a 
Rating Decision and be afforded a 
reasonable opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


